--------------------------------------------------------------------------------

Exhibit 10.4



LIMITED CONSENT AND SECOND AMENDMENT TO LOAN FACILITIES LETTER AGREEMENT
 
This Second Amendment to Loan Facilities Letter Agreement (this “Amendment”),
effective as of October 2, 2020, is by and among Better Choice Company Inc., a
Delaware corporation (“Borrower”), Halo, Purely for Pets, Inc., a Delaware
corporation (“Halo”), Trupet LLC, a Delaware limited liability company
(“Trupet”), Bona Vida, Inc., a Delaware corporation (“Bona Vida” and together
with Borrower, Halo, and Trupet, each a “Credit Party” and together the “Credit
Parties”), the lenders party hereto (each a “Lender” and collectively the
“Lenders”), and Bridging Finance Inc., as administrative agent (the “Agent”). 
Capitalized terms used in this Amendment, to the extent not otherwise defined
herein, shall have the same meaning as in the Facilities Agreement (as defined
below).
 
WITNESSETH:
 
WHEREAS, the Credit Parties entered into that certain Loan Facilities Letter
Agreement dated as of December 19, 2019, by and among the Credit Parties, the
Agent and the Lenders, as amended by that certain Limited Consent and First
Amendment to Loan Facilities Letter Agreement dated as of July 17, 2020 (as
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time prior to the date hereof, the “Existing Facilities
Agreement”), pursuant to which the Lenders have outstanding to the Credit
Parties a  term loan in the principal amount of $20,500,000 (the “Bridging Term
Facility);
 
WHEREAS, the Borrower is completing a private placement of Equity Interests that
will yield to the Borrower gross proceeds of approximately $14,263,550 (the
“Equity Financing”) and intends to use $11,379,999 of such proceeds to repay a
portion of the outstanding principal amount and accrued and unpaid interest
under the Bridging Term Facility (the “Partial Paydown”);
 
WHEREAS, the consummation by the Borrower of the Equity Financing and the
Borrower’s Partial Paydown requires the written consent of the Agent under
Section 19(a) and Section 19(w) of the Existing Facilities Agreement to avoid an
Event of Default;
 
WHEREAS, the Credit Parties have requested that the Agent and the Lenders (i)
consent to the Equity Financing and Partial Paydown, and (ii) enter into this
Amendment to amend the Existing Facilities Agreement for certain purposes as
provided herein; and
 
WHEREAS, (i) the Agent and the Lenders have agreed to consent to (a) the
Borrower consummating the Equity Financing and (b) the Borrower making the
Partial Paydown, each of (a) and (b) on and subject to the terms and conditions
set forth herein, and (ii) the Agent, the Lenders, and the Credit Parties have
agreed to amend the Existing Facilities Agreement as provided herein, on and
subject to the terms and conditions set forth herein.
 
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Agent, the
Lenders, and the Credit Parties hereby agree as follows:
 
Page 1

--------------------------------------------------------------------------------

SECTION 1.   Limited Consents.  Subject to the satisfaction or waiver in writing
of each condition precedent set forth in Section 3 of this Amendment, and in
reliance on the representations, warranties, covenants, and agreements contained
in this Amendment, the Agent and the Lenders hereby consent to the following:
 
1.1      Limited Consent to the Equity Financing.  The Borrower consummating the
Equity Financing, provided that $11,379,999 of the proceeds of the Equity
Financing are immediately used to make the Partial Paydown.
 
1.2     Limited Consent to the Partial Paydown.  The Borrower making the Partial
Paydown, as opposed to a paydown of the Term Facility in an amount equal to the
full amount of the gross proceeds of the Equity Financing, net of reasonable
fees and out-of-pocket expenses, notwithstanding the requirement that proceeds
from the sale of capital stock are to be used to repay the Facilities pursuant
to Sections 12(a) and 19(w) of the Existing Facilities Agreement.
 
By its signature below, each Credit Party agrees that except as expressly
provided herein, nothing herein shall be construed as a waiver or amendment of
any provision of the Existing Facilities Agreement or a waiver of any Default or
Event of Default now existing or hereafter arising under the Existing Facilities
Agreement or any other Credit Document.  The consent contained herein is a
limited one-time consent, and nothing contained herein shall obligate the Agent
or the Lenders to grant any additional or future consent, or to grant (i) any
waiver of any provision of the Existing Facilities Agreement or any other Credit
Document or (ii) any waiver of any Default or Event of Default now existing or
hereafter arising under the Existing Facilities Agreement or any other Credit
Document.
 
SECTION 2.  Amendment to Existing Facilities Agreement.  Subject to the
satisfaction or waiver in writing of each condition precedent set forth in
Section 3 of this Amendment, and in reliance on the representations, warranties,
covenants, and agreements contained in this Amendment, the Existing Facilities
Agreement shall be amended in the manner provided in this Section 2 (as so
amended, the “Facilities Agreement”).
 
2.1     Release of Guarantee.  The reference to John M. Word III (“Word”) as a
Personal Guarantor under Section 2 of the Existing Facilities Agreement is
hereby deleted.  Any and all Guarantees provided by Word to the Lenders or the
Agent on behalf of the Lenders pursuant to the Existing Facilities Agreement,
including, without limitation, the guarantees of Word contained in that certain
Continuing Personal Guarantee of Word, Lori Taylor and Michael Young dated
December 19, 2019 (the “Personal Guarantee”) (i) are hereby terminated in their
entirety, rendered null and void and of no further force or effect and Word
shall have no further liability or obligations under the Personal Guarantee,
provided that, the guarantees of Lori Taylor and Michael Young shall continue in
full force and effect and the Personal Guarantee will remain a Credit Document
to that extent.
 
2.2      Bridging ABL Facility Commitment.  Schedule B of the Existing
Facilities Agreement is amended and restated in its entirety to read as set
forth on Schedule B attached hereto.
 
Page 2

--------------------------------------------------------------------------------

SECTION 3.   Conditions.  The consent in Section 1 of this Amendment and the
amendment to the Existing Facilities Agreement contained in Section 2 of this
Amendment shall be effective upon the satisfaction of each of the conditions set
forth in this Section 3.
 
3.1      Execution and Delivery.  Each Credit Party, the Agent, and the Lenders
shall have executed and delivered this Amendment.
 
3.2      No Default.  After giving effect to the amendment contained herein, no
Default shall have occurred and be continuing.
 
3.3      Fees.  The Borrower shall have paid to the Agent all fees set forth in
Section 10(d) of the Existing Facilities Agreement that are due as of the date
of this Amendment.
 
3.4      Repayment in Full of Bridging ABL Facility.  The Agent shall have
received the Partial Paydown.
 
3.5         Other Documents.  The Agent shall have received such other
instruments and documents incidental and appropriate to the transaction provided
for herein as the Agent or its special counsel may reasonably request, and all
such documents shall be in form and substance satisfactory to the Agent.
 
3.6      Legal Matters Satisfactory.  All legal matters incident to the
consummation of the transactions contemplated hereby shall be reasonably
satisfactory to special counsel for the Agent.
 
SECTION 4.   Representations and Warranties of the Credit Parties.  To induce
the Agent and the Lenders to enter into this Amendment, each Credit Party hereby
represents and warrants to the Agent and the Lenders as follows:
 
4.1     Reaffirmation of Representations and Warranties/Further Assurances. 
After giving effect to the amendments contained herein, each representation and
warranty of the Borrower or any other Credit Party contained in the Existing
Facilities Agreement or in any other Credit Document is true and correct in all
material respects on the date of this Amendment (except that any representation
or warranty which by its terms was made as of a specified date shall be true and
correct in all material respects only as of such specified date and any
representation or warranty which is qualified by reference to “materiality” or
“Material Adverse Effect” is true and correct in all respects).
 
4.2     Corporate Authority; No Conflicts.  The execution, delivery and
performance by the Credit Parties of this Amendment and all documents,
instruments and agreements contemplated herein are within each Credit Party’s
corporate or other organizational powers, have been duly authorized by necessary
action, require no action by or in respect of, or filing with, any court or
agency of government and do not violate or constitute a default under any
provision of any applicable law or other agreements binding upon any Credit
Party or result in the creation or imposition of any Lien upon any of the assets
of any Credit Party except as permitted under the Facilities Agreement.
 
Page 3

--------------------------------------------------------------------------------

4.3     Enforceability.  This Amendment constitutes the valid and binding
obligation of each Credit Party, enforceable in accordance with its terms,
except as (i) the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditor’s rights generally, and (ii) the
availability of equitable remedies may be limited by equitable principles of
general application.
 
SECTION 5.   Miscellaneous.
 
5.1     Reaffirmation of Credit Documents and Liens.  By its signature below,
each Credit Party hereby (a) acknowledges and agrees that, except as expressly
provided herein, the Existing Facilities Agreement and each of the other Credit
Documents are hereby ratified and confirmed in all respects and shall remain in
full force and effect, (b) ratifies and reaffirms its obligations under, and
acknowledges, renews and extends its continued liability under, the Existing
Facilities Agreement and each other Credit Document to which it is a party, (c)
ratifies and reaffirms all of the Liens granted by it to secure the payment and
performance of the Obligations and (d) acknowledges that the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of (i) any
right, power or remedy of the Agent or any Lender under any of the Credit
Documents or (ii) any Default now existing or hereafter arising.  Upon and after
the execution of this Amendment by each of the parties hereto, each reference in
the Existing Facilities Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Facilities Agreement, and each reference
in the other Credit Documents to “the Facilities Agreement”, “thereunder”,
“thereof” or words of like import referring to the Facilities Agreement, shall
mean and be a reference to the Existing Facilities Agreement as modified
hereby.  This Amendment is a Credit Document, and all provisions in the Existing
Facilities Agreement pertaining to Credit Documents apply hereto.
 
5.2      Parties in Interest.  All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
 
5.3     Legal Expenses.  Notwithstanding anything to the contrary herein, the
Credit Parties hereby agree to pay all reasonable fees and expenses of special
counsel to the Agent incurred by the Agent in connection with the preparation,
negotiation and execution of this Amendment and all related documents required
to be paid pursuant to Section 10(d) of the Facilities Agreement.
 
5.4      Counterparts.  This Amendment may be executed in one or more
counterparts and by different parties hereto in separate counterparts each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.  However, this Amendment shall bind no party until the Credit
Parties, the Lenders, and the Agent have executed a counterpart.  Delivery of
photocopies of the signature pages to this Amendment by facsimile or electronic
mail shall be effective as delivery of manually executed counterparts of this
Amendment.
 
5.5     Complete Agreement.  THIS AMENDMENT, THE EXISTING FACILITIES AGREEMENT,
AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
 
Page 4

--------------------------------------------------------------------------------

5.6      Headings.  The headings, captions and arrangements used in this
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Amendment, nor affect the
meaning thereof.
 
5.7      Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
 
[Signature Pages Follow]
 
Page 5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.


BORROWER:
BETTER CHOICE COMPANY INC.




By:

/s/ Werner von Pein



Name:
Werner Von Pein

Title:
Chief Executive Officer




GUARANTORS:
HALO, PURELY FOR PETS, INC.




By:

/s/ Werner von Pein



Name:
Werner Von Pein

Title:
Chief Executive Officer






BONA VIDA, INC.




By:

/s/ Werner von Pein



Name:
Werner Von Pein

Title:
Chief Executive Officer






TRUPET LLC




By:

/s/ Werner von Pein



Name:
Werner Von Pein

Title:
Chief Executive Officer



Second Amendment – Signature Page



--------------------------------------------------------------------------------

AGENT:
BRIDGING FINANCE INC.,
 

 
By:

/s/ Lekan Temidire

 
Name:
Lekan Temidire
 
Title:
Managing Director
 



LENDERS:
BRIDGING INCOME FUND LP,




By:

/s/ Lekan Temidire



Name:
Lekan Temidire

Title:
Managing Director






BRIDGING MID-MARKET FUND LP,




By:

/s/ Lekan Temidire



Name:
Lekan Temidire

Title:
Managing Director

 
Second Amendment – Signature Page



--------------------------------------------------------------------------------

SCHEDULE B


LENDERS AND COMMITMENTS
 
Lender
Term Facility Commitment
Revolving Facility Commitment
Bridging Income Fund LP
$0
$0
Bridging Mid-Market Fund LP
$9,500,000
$0



Schedule B


 

--------------------------------------------------------------------------------